SHANNON, Judge.
Francisco Rebon, Jr., pleaded guilty to an escape charge, was adjudged guilty thereof, and was sentenced to a one-year prison term to begin at the expiration of the sentence he was then serving. He subsequently filed a motion for post-conviction relief pursuant to Fla.R.Crim.P. 1, F.S.A. ch. 924 Appendix, urging that Fla.Stat., Sec. 944.40, F.S.A., under which he was convicted and sentenced, is unconstitutional. His ground for such contention, now urged on appeal from the order denying his motion, is that such statute denies him equal protection of the law by providing for harsher punishment for an escaped felon than for an escaped misdemeanant.
We do not regard the distinction made by the attacked statute unreasonable and arbitrary. Accordingly, we affirm without needing to consider whether the defect alleged is fundamental such as would not be deemed waived by appellant’s plea of guilty. Thomas v. State, Fla.App. 1967, 201 So.2d 834, 835; Hines v. State, Fla.App. 1967, 195 So.2d 605, 606; Childs v. State, Fla.App. 1966, 190 So.2d 605, 606.
Affirmed.
LILES, C. J., and PIERCE, J., concur.